Exhibit 10.1

FORBEARANCE AGREEMENT

FORBEARANCE AGREEMENT dated as of November 14, 2011, by and between DIALOGIC
CORPORATION, a British Columbia corporation (“Borrower”), the Lenders (defined
below) signatory hereto, and WELLS FARGO FOOTHILL CANADA ULC, an unlimited
corporation existing under the laws of Alberta (in such capacity, the “Agent”).

R E C I T A L S:

WHEREAS, Agent, Lenders and Borrower have entered into certain financing
arrangements pursuant to that certain Credit Agreement, dated as of March 5,
2008 by and between Borrower, Agent and the lenders from time to time party
thereto (the “Lenders”) (as modified hereby, and as the same may have heretofore
been or may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced (the “Credit Agreement”));

WHEREAS, as of the date hereof, Borrower is in default under the Credit
Agreement as more particularly described below;

WHEREAS, the circumstances described herein constitute multiple Events of
Default under the Credit Agreement and the Loan Documents;

WHEREAS, Borrower has requested that Agent and Lenders forbear from exercising
their rights as a result of such Events of Default, which are continuing,
notwithstanding such Events of Default; and

WHEREAS, Lender is willing to agree to forbear from exercising certain of its
rights and remedies as a result of such Events of Default solely for the period
and on the terms and conditions specified herein.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

SECTION 1. DEFINITIONS

1.1. Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Credit
Agreement unless otherwise defined herein.

1.2. Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below, and the Credit Agreement is hereby
amended to include, in addition and not in limitation, each of the following
definitions:

(a) “Anticipatory Defaults” means the Events of Default more particularly
identified on Exhibit A hereto.



--------------------------------------------------------------------------------

(b) “Existing Defaults” means the Events of Default more particularly identified
on Exhibit B hereto.

(c) “Forbearance Period” means the period commencing on the date hereof and
ending on the date which is the earliest of (i) January 6, 2012; (ii) the
occurrence or existence of any Event of Default, other than the Existing
Defaults or the Anticipatory Defaults; or (iii) the occurrence of any
Termination Event.

(d) “Termination Event” means (i) the initiation of any action by Borrower or
any Releasing Party (as defined herein) to invalidate or limit the
enforceability of any of the acknowledgments set forth in Section 2.1, the
release set forth in Section 6.6 or the covenant not to sue set forth in
Section 6.7, or (ii) the occurrence of an Insolvency Proceeding; provided,
however, that the forbearance letter from the Term Loan Lenders dated March 10,
2011, and this Agreement (including any notices or actions initiated by the
Lender or the Agent to enforce the Security) do not constitute an Insolvency
Proceeding.

(e) “Ulticom Matter” means the lawsuit to be brought by Ulticom, Inc. against
Borrower alleging breach of a license agreement.

SECTION 2. ACKNOWLEDGMENTS

2.1. Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that as of the close of business on November 9, 2011, (a) Borrower is
indebted to Lenders in respect of the Advances in the aggregate principal amount
of $12,705,189, and (b) Borrower is indebted to Lenders in respect of the
Letters of Credit in the aggregate face amount of $0.00, together with interest
accrued and accruing thereon, all reimbursement obligations with respect to the
Letters of Credit, and all fees, costs, expenses and other charges now or
hereafter payable by Borrower to Agent and Lenders (collectively, the “Debt”).
Borrower hereby acknowledges, confirms and agrees that the Debt is
unconditionally owing by Borrower to Agent and Lenders, without offset, defense
or counterclaim of any kind, nature or description whatsoever.

2.2. Acknowledgment of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of the Lender Group and the Bank
Product Providers, has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Collateral
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Credit Agreement and the Loan Documents or otherwise
granted to or held by Agent, for the benefit of the Lender Group and the Bank
Product Providers (collectively, the “Security”), and the Borrower further
acknowledges, confirms and agrees that the Security secures the Obligations.

2.3. Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Credit Agreement and the Loan Documents to which it
is a party has been duly executed and delivered to Agent by Borrower, and each
is and shall remain in full force and effect as of the date hereof except as
modified pursuant hereto, (b) the agreements and obligations of Borrower
contained in such documents and in this Agreement constitute the legal, valid
and binding Obligations of Borrower, enforceable against it in accordance with
their

 

-2-



--------------------------------------------------------------------------------

respective terms, and Borrower has no valid defense to the enforcement of such
Obligations, and (c) Agent and Lenders are and shall be entitled to the rights,
remedies and benefits provided for under the Credit Agreement and the Loan
Documents and applicable law.

2.4. Agent Not in Default. Borrower hereby acknowledges, confirms and agrees
that Agent and each Lender are not in breach of any obligation or duty imposed
on any of them under the terms of any Loan Documents and have fully performed
any all such obligations and duties as of the date hereof.

SECTION 3. FORBEARANCE IN RESPECT OF EXISTING DEFAULTS

3.1. Acknowledgment of Default. Borrower hereby acknowledges and agrees that the
Existing Defaults have occurred and are continuing, each of which constitutes an
Event of Default and entitles Agent to exercise its rights and remedies under
the Credit Agreement and the Loan Documents, applicable law or otherwise.
Borrower represents and warrants that as of the date hereof, no Events of
Default exist other than the Existing Defaults. Borrower hereby acknowledges and
agrees that it has received the Agent’s notice of intention to enforce security
served on it pursuant to Section 244 of the Bankruptcy and Insolvency Act
(Canada) based on the Existing Events of Default and the Anticipatory Defaults
and hereby waives the notice period specified therein. Accordingly, subject to
the terms and conditions of this forbearance agreement and applicable law, the
Security is immediately enforceable by the Agent and the Lenders in accordance
with its terms and Borrower hereby acknowledges and agrees that the Required
Lenders may authorize Agent to declare the Obligations to be immediately due and
payable under the terms of the Credit Agreement and the Loan Documents. Borrower
acknowledges that the Lenders are no longer obligated to make any Advances.

3.2. Forbearance.

(a) In reliance upon the representations, warranties and covenants of Borrower
contained in this Agreement, and subject to the terms and conditions of this
Agreement and any documents or instruments executed in connection herewith,
Agent and the Lenders agree to forbear during the Forbearance Period from
exercising its rights and remedies under the Credit Agreement and the Loan
Documents or applicable law in respect of or arising out of the Existing
Defaults or the Anticipatory Defaults.

(b) Upon the expiration or termination of the Forbearance Period, the agreement
of Agent and Lenders to forbear shall automatically and without further action
terminate and be of no force and effect, it being expressly agreed that the
effect of such termination will be to permit Agent and Lenders to exercise
immediately all rights and remedies under the Credit Agreement and the Loan
Documents and applicable law, including, but not limited to, (i) ceasing to make
any further Loans or issuing any further Letters of Credit, (ii) accelerating
all of the Obligations under the Credit Agreement and the Loan Documents or
(iii) immediately taking enforcement steps against the Security; in each case
without any further notice to Borrower, passage of time or forbearance of any
kind.

(c) During the Forbearance Period, the Borrower may request the Agent and the
Lenders to make Advances and to continue or convert outstanding Advances, and
the Agent and

 

-3-



--------------------------------------------------------------------------------

the Lenders agree to the make, continue and/or convert Advances, on the terms
and subject to the conditions in the Credit Agreement. For such purposes, the
conditions precedent in Section 3.2 shall be modified and/or qualified to the
same extent as the provisions of Section 4.1 of this Agreement.

3.3. No Waivers; Reservation of Rights.

(a) Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Existing Defaults, Anticipatory Defaults or
otherwise), and Agent and Lenders have not agreed to forbear with respect to any
of their rights or remedies concerning any Events of Default (other than, during
the Forbearance Period, the Existing Defaults and Anticipatory Defaults to the
extent expressly set forth herein) occurring at any time.

(b) Subject to Section 3.2 above (solely with respect to the Existing Defaults
and the Anticipatory Defaults), Agent and Lenders reserve the right, in their
discretion, to exercise any or all of their rights and remedies under the Credit
Agreement and the Loan Documents as a result of any other Events of Default
occurring at any time. Agent and Lenders have not waived any of such rights or
remedies, and nothing in this Agreement, and no delay on their part in
exercising any such rights or remedies, shall be construed as a waiver of any
such rights or remedies.

3.4. Additional Events of Default. The parties hereto acknowledge, confirm and
agree that any misrepresentation by Borrower, or any failure of Borrower to
comply with the covenants, conditions and agreements contained in this
Agreement, the Credit Agreement and the Loan Documents or in any other
agreement, document or instrument at any time executed and/or delivered by
Borrower with, to or in favor of Agent or any Lender shall constitute an Event
of Default under the Credit Agreement and the Loan Documents. In the event any
Person, other than Agent, shall at any time exercise for any reason (including,
without limitation, by reason of any Existing Defaults, any other present or
future Event of Default, or otherwise) any of its rights or remedies against
Borrower or any obligor providing credit support for Borrower’s obligations to
such other Person, or against Borrower’s or such obligor’s properties or assets,
such event shall constitute an Event of Default hereunder and an Event of
Default under the Credit Agreement; provided, however, that the foregoing does
not apply to (a) commercial disputes with respect to the Ulticom Matter that
have not resulted in a judgment or (b) commercial disputes other than the
Ulticom Matter initiated by a third party against Borrower that arise in the
ordinary course of business and which Borrower reasonably disputes in good faith
that (i) are with respect to amounts not in excess of $50,000 or (ii) remain
outstanding for three (3) Business Days after Borrower becomes aware thereof.

3.5. Termination Events. Any Termination Event occurring under this Agreement
shall constitute an Event of Default under the Loan Documents.

3.6. Effect of Forbearance Agreement. On the date hereof, the waiver of the
Agent and Lenders set forth in that certain Limited Waiver and Sixteenth
Amendment to Credit

 

-4-



--------------------------------------------------------------------------------

Agreement dated as of July 26, 2011 among Borrower, Parent and Lender is hereby
terminated and null and void and is superseded by the terms of this Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Borrower hereby represents, warrants and covenants as follows:

4.1. Representations in the Credit Agreement and the Loan Documents. Each of the
representations and warranties made by or on behalf of Borrower to Agent and
Lenders in the Credit Agreement or any of the Loan Documents was true and
correct when made, and is, except for the Existing Defaults, true and correct on
and as of the date of this Agreement with the same full force and effect as if
each of such representations and warranties had been made by Borrower on the
date hereof and in this Agreement, except (i) to the extent such representations
and warranties expressly refer to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(unless otherwise qualified by materiality, Material Adverse Changes or a dollar
threshold, in which case they shall be true in all respects) on and as of such
earlier date, (ii) to the extent that any Schedule relating to any such
representation and warranty was not required to be updated pursuant to the terms
of the Credit Agreement until a subsequent date, (iii) to the extent such
representations or warranties are not true and correct solely as a result of the
Existing Defaults, and (iv) that the existence of the Existing Defaults shall
not, in and of itself, be deemed to be a “Material Adverse Change” for the
purposes of Section 4.11 of the Credit Agreement.

4.2. Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent by Borrower, is enforceable in accordance with
its terms and is in full force and effect.

4.3. No Conflict. The execution, delivery and performance of this Agreement by
Borrower will not violate any requirement of law or contractual obligation of
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues.

4.4. No Defaults. As of the date hereof, no Events of Default exist other than
the Existing Defaults.

SECTION 5. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT

The effectiveness of the terms and provisions of Section 3.2 of this Agreement
shall be subject to the receipt by Agent of each of the following, in form and
substance satisfactory to Agent:

(a) an original of this Agreement, duly authorized, executed and delivered by
Borrower;

(b) an original Consent and Reaffirmation, duly authorized, executed and
delivered by the Guarantors; and

 

-5-



--------------------------------------------------------------------------------

(c) payment of all outstanding Lender Group Expenses incurred in connection with
the preparation, negotiation and execution of this Agreement and all related
documents or otherwise.

SECTION 6. MISCELLANEOUS

6.1. Continuing Effect of Credit Agreement. Except as modified pursuant hereto,
no other changes or modifications to the Credit Agreement and the Loan Documents
are intended or implied by this Agreement and in all other respects the Credit
Agreement and the Loan Documents hereby are ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Agreement, the Credit Agreement and the Loan
Documents, the terms of this Agreement shall govern and control. This Agreement
shall not constitute and shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document.

6.2. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay
to Agent, on demand by Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all fees and
disbursements of any counsel to Agent and the Lender Group in connection with
the preparation, negotiation, execution or delivery of this Agreement and any
agreements contemplated hereby and expenses which shall at any time be incurred
or sustained by Agent and the Lender Group or any participant of any Lender or
any of their respective directors, officers, employees or agents as a
consequence of or in any way in connection with the preparation, negotiation,
execution, or delivery of this Agreement and any agreements contemplated hereby.

6.3. Further Assurances. At Borrower’s expense, the parties hereto shall execute
and deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Agreement.

6.4. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

6.5. Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of Borrower made in this Agreement or any
other document furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the Forbearance Period, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.

6.6. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and each Guarantor executing a Consent and
Reaffirmation attached hereto, on behalf of itself and its successors and
assigns, and its present and former members, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (Borrower,
each such Guarantor

 

-6-



--------------------------------------------------------------------------------

and all such other Persons being hereinafter referred to collectively as the
“Releasing Parties” and individually as a “Releasing Party”, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
each Lender and their respective successors and assigns, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (Agent, each Lender and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities whatsoever (individually, a “Claim”
and collectively, “Claims”) of every kind and nature, known or unknown,
suspected or unsuspected, at law or in equity, which any Releasing Party may now
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the date of this Agreement,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with this Agreement, the Credit Agreement, any of the Loan
Documents or any of the transactions hereunder or thereunder.

(b) Borrower and each such Guarantor understand, acknowledge and agree that the
release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(c) Borrower and each such Guarantor agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

6.7. Covenant Not to Sue. Each of the Releasing Parties hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue, including without limitation at law, in equity,
in any regulatory proceeding or otherwise any Releasee on the basis of any Claim
released, remised and discharged by any Releasing Party pursuant to Section 6.6
above. If any Releasing Party violates the foregoing covenant, Borrower, for
itself and its successors and assigns, and its present and former members,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all legal fees and costs
incurred by any Releasee as a result of such violation.

6.8. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.

6.9. Independent Legal Advice. Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, independent legal counsel and other persons as Borrower may wish,
and (c) has entered into this Agreement and executed and delivered all documents
in connection herewith of its own free will and accord and without threat,
duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither

 

-7-



--------------------------------------------------------------------------------

this Agreement nor the other documents executed pursuant hereto shall be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Agreement and the other
documents executed pursuant hereto or in connection herewith.

6.10. Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder or in any other
Loan Document to any person because the same is determined to be void or
voidable as a preference, fraudulent conveyance, transfer-at-undervalue,
impermissible set-off or for any other reason, such indebtedness or part thereof
intended to be satisfied by virtue of such payment, interest or other
consideration shall be revived and continue as if such payment, interest or
other consideration had not been received by Agent or such Lender, and the
Borrower shall be liable to, and shall indemnify, defend and hold Agent or such
Lender harmless for, the amount of such payment, interest or other consideration
surrendered or disgorged. The provisions of this Section 6.10 shall survive
execution and delivery of this Agreement and the documents, agreements and
instruments to be executed or delivered herewith.

6.11. Relationship. The Borrower agrees that the relationship between Agent or
any Lender, on the one hand, and Borrower, on the other hand, is that of
creditor and debtor and not that of partners, joint venturers, nor does such
relationship constitute an agency or fiduciary relationship. This Agreement does
not constitute a partnership agreement, or any other association between Agent
or any Lender, on the one hand, and the Borrower, on the other hand. The
Borrower acknowledges that each Lender has acted at all times only as a creditor
to the Borrower within the normal and usual scope of the activities normally
undertaken by a creditor and in no event has Agent or any Lender attempted to
exercise any control over the Borrower or its business or affairs. The Borrower
further acknowledges that neither Agent nor any Lender has taken or failed to
take any action under or in connection with its rights under the Credit
Agreement and the Loan Documents that in any way or to any extent has interfered
with or adversely affects the Borrower’s ownership of Collateral.

6.12. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter of this Agreement and supersedes
any and all prior agreements, understanding, negotiations and discussions,
whether oral or written. There are no conditions, warranties, representations or
other agreements between the Parties in connection with the subject matter of
this Agreement (whether oral or written, express or implied, statutory or
otherwise) except as specifically set out in this Agreement.

6.13. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE
VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO, CANADA
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN. THE PARTIES AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION

 

-8-



--------------------------------------------------------------------------------

WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE PROVINCE OF ONTARIO
AND, TO THE EXTENT REQUIRED BY APPLICABLE LAW, FEDERAL COURTS IN THE PROVINCE OF
ONTARIO; PROVIDED, HOWEVER, THAT ANY ACTION SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH GUARANTOR EXECUTING
THE CONSENT AND REAFFIRMATION ATTACHED HERETO EACH WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 6.12.

6.14. Mutual Waiver of Jury Trial. THE PARTIES HERETO AND EACH GUARANTOR
EXECUTING THE CONSENT AND REAFFIRMATION ATTACHED HERETO EACH WAIVES THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. THE PARTIES HERETO EACH REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

6.15. No Third Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the parties signatory hereto and no
other person or entity shall be a third party beneficiary hereof.

6.16. Indemnity. The Borrower shall defend, indemnify and hold the Agent, the
Lenders and the Bank Product Providers and their advisors, successors, assigns,
officers and directors harmless from and against any losses, damages, costs
(including reasonable legal fees on a substantial indemnity basis, and costs of
appeal), expenses, judgments, liens, decrees, fines, penalties, liabilities,
claims, actions, suits, and causes of action arising, directly or indirectly,
from any breach by any of the Borrower of any covenant, warranty or
representation contained in this Agreement. The provisions of this section shall
survive indefinitely.

6.17. Counterparts. This Agreement may be executed in any number of counterparts
and by the undersigned in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by any of the undersigned by facsimile or “pdf” e-mail
transmission shall be effective as delivery of a manually executed copy of this
Agreement by such undersigned.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

DIALOGIC CORPORATION,

a British Columbia corporation

By   /s/  Anthony Housefather                                              Name
Anthony Housefather Title Secretary

WELLS FARGO FOOTHILL CANADA ULC,

an unlimited corporation incorporated under the laws of Alberta, as Agent and as
a Lender

By   /s/  Domenic Cosentino                                                Name
Domenic Cosentino Title Vice President

Signature page to Forbearance Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

FORBEARANCE AGREEMENT

 

1. Event of Default existing under Section 7.8 of the Credit Agreement as a
result of the occurrence of an “Event of Default” under the Term Loan Credit
Agreement due to the failure of Parent to comply with Section 10.13 (Minimum
Interest Coverage Ratio), Section 10.14 (Minimum EBITDA), Section 10.15 (Maximum
Consolidated Total Leverage Ratio) and Section 10.16 (Liquidity) in each case
for the Fiscal Quarter ended on or about December 31, 2011.

 

2. Event of Default existing under Section 7.8 of the Credit Agreement as a
result of the failure of the Parent comply with Section 6.16(a) of the Credit
Agreement by meeting minimum EBITDA of at least the required amount set forth in
the Credit Agreement for the 12 month period ending on December 31, 2011.



--------------------------------------------------------------------------------

EXHIBIT B

to

FORBEARANCE AGREEMENT

Existing Defaults

 

1. Event of Default existing under Section 7.8 of the Credit Agreement as a
result of the occurrence of an “Event of Default” under the Term Loan Credit
Agreement due to the failure of Parent to achieve Liquidity (as defined in the
Term Loan Credit Agreement) of at least the required amount set forth in the
Term Loan Credit Agreement for the Fiscal Quarter ended on or about March 31,
2011.

 

2. Event of Default existing under Section 7.8 of the Credit Agreement as a
result of the occurrence of an “Event of Default” under the Term Loan Credit
Agreement due to the failure of Parent to achieve Liquidity (as defined in the
Term Loan Credit Agreement) of at least the required amount set forth in the
Term Loan Credit Agreement for the Fiscal Quarter ended on or about June 30,
2011.

 

3. Event of Default existing under Section 7.8 of the Credit Agreement as a
result of the occurrence of an “Event of Default” under the Term Loan Credit
Agreement due to the failure of Parent to comply with Section 10.13 (Minimum
Interest Coverage Ratio), Section 10.14 (Minimum EBITDA), Section 10.15 (Maximum
Consolidated Total Leverage Ratio) and Section 10.16 (Liquidity) in each case
for the Fiscal Quarter ended on or about September 30, 2011.

 

4. Event of Default existing under Section 7.8 of the Credit Agreement as a
result of the failure of the Parent to comply with Section 6.16(a) of the Credit
Agreement by meeting minimum EBITDA of at least the required amount set forth in
the Credit Agreement for the 12 month period ending on September 30, 2011.



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Forbearance Agreement (the “Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Agreement); (ii) consents to Borrower’s execution and delivery
of the Agreement; (iii) agrees to be bound by the Agreement, including without
limitation Sections 6.6, 6.7, 6.12 and 6.13 of the Agreement; (iv) affirms that
nothing contained in the Agreement, except as specifically stated therein, shall
modify in any respect whatsoever any Loan Document to which it is a party; and
(v) reaffirms its obligations under each of the other Loan Documents to which it
is a party (as modified by the Agreement, collectively, the “Reaffirmed Loan
Documents”) and confirms that such obligations are unconditional and not subject
to any defense, setoff, counterclaim or other adverse claim. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that Agent has no obligation to
inform any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.



--------------------------------------------------------------------------------

The undersigned further agree that after giving effect to the Agreement, each
Reaffirmed Loan Document shall remain in full force and effect.

 

DIALOGIC (US) INC.,

a Delaware corporation formerly known as Dialogic Inc.

By:/s/ Anthony Housefather                                                   

Name: Anthony Housefather

Title: Secretary

CANTATA TECHNOLOGY, INC.,

a Massachusetts corporation

By: /s/ Anthony Housefather                                                 
Name: Anthony Housefather Title: Director

DIALOGIC DISTRIBUTION LIMITED

(a company organized under the laws of Ireland)

By: /s/ Anthony Housefather                                                Name:
Anthony Housefather Title: Director SIGNED SEALED AND DELIVERED AS A DEED
By /s/ Anthony Housefather                                                 the
attorney for and on behalf of

 

DIALOGIC DISTRIBUTION LIMITED in the presence of:
Witness: /s/ Stephen Becker                                                  
Print Name: Stephen Becker Print Address: 9800 Cavendish Blvd., 5th Floor
Montreal, Quebec, Canada

Signature Page to Consent and Reaffirmation to Forbearance Agreement



--------------------------------------------------------------------------------

DIALOGIC NETWORKS (ISRAEL) LTD.

a limited liability company incorporated under the
laws of Israel

By:  /s/  Eric C. Schlezinger                                               

Name: Eric C. Schlezinger

Title: Director

VERAZ NETWORKS DO BRASIL COMERCIO DE EQUIPAMENTOS PARA TELECOMUNICACAO LTDA., a
limited liability company duly organized and existing under the laws of Brazil

By:  /s/  Jobelino Locateli                                                   

Name: Jobelino Locateli

Title: Administrator

Signature Page to Consent and Reaffirmation to Forbearance Agreement



--------------------------------------------------------------------------------

DIALOGIC, INC., a Delaware corporation
formerly known as Veraz Networks, Inc.

By:

 

/s/ Anthony Housefather

Name:

 

Anthony Housefather

Title:   EVP and Chief Administrative Officer

Signature Page to Consent and Reaffirmation to Forbearance Agreement